EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Community Capital Corporation We consent to the incorporation by reference in Community Capital Corporation's Registration Statement on Form S-3 (No. 333-66402), related to theCommunity Capital Corporation Dividend Reinvestment Plan, and the Registration Statement on Form S-8 (No. 333-116856)related to the Community Capital Corporation 2004 Equity Incentive Plan of our report dated March 24, 2008, which is included in Community Capital Corporation's Annual Report on Form 10-K as of December 31, 2007 and 2006 and for each of the three years in the period ended December 31, 2007. /s/Elliott Davis, LLC Greenville,
